Citation Nr: 0904091	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-27 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease (FBD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for eustachian tube 
dysfunction.

5.  Entitlement to service connection for chronic disability 
manifested by left knee pain.

6.  Entitlement to service connection for fracture, of the 
right distal fibula.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to June 
2005.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a  
May 2005 rating decision by the above Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of service connection for sinusitis, headaches, 
eustachian tube dysfunction, chronic disability manifested by 
left knee pain, and right fibula fracture residuals are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
establishes that the veteran's FBD began during military 
service.


CONCLUSION OF LAW

FBD was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  In view of the 
complete grant of the benefits awarded in this case, there is 
no need for additional development or notice.

Pertinent Law and Regulations for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Where there is a chronic disease shown as such 
in service or within the presumptive period under 38 C.F.R. 
§ 3.307 so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

fibrocystic breast disease

Service treatment records (STRs) include a March 1990 
mammography which revealed diffuse fibrocystic changes.  A 
diagnosis of fibrocystic breast disease (FBD) was 
subsequently made.  Reports including those dated in 1992, 
2000, 2001 also note FBD, bilaterally.  During a VA 
examination in April 2005, before the veteran's separation 
from service in June 2005, the examiner noted an impression 
of mild fibrocystic breast disease bilaterally.    

The STRs support for the veteran's assertion of service 
incurrence and there is no countervailing medical opinion or 
other evidence to the contrary.  While the veteran's FBD is 
essentially asymptomatic, the fact remains that she was 
diagnosed with the disorder during military service; thus, 
service connection is warranted.  

The preponderance of the evidence is in favor of the 
veteran's claim and service connection for FBD is granted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for fibrocystic breast disease is granted.


REMAND

The veteran seeks service connection for sinusitis, 
headaches, eustachian tube dysfunction, left knee pain, and 
right distal fibula fracture residuals that she claims had 
their onset during service.  

A review of STRs shows the veteran was repeatedly treated for 
symptoms variously diagnosed as upper respiratory infections, 
sinusitis, or allergic rhinitis.  These records also show 
frequent headache complaints which were typically associated 
with sinus problems and/or upper respiratory infections.  
There was also treatment for tension headaches and an episode 
of headaches and ear fullness linked to eustachian tube 
dysfunction.  Although a VA examination report is of record, 
it notes a history of migraine headaches and chronic sinus 
and post nasal drip.  The examination report does not 
sufficiently address the questions of what disability(ies) 
the veteran currently has, if any, and whether any disability 
present is service related.  

The Board also notes that although the veteran has treated 
her sinus, headaches and Eustachian tube dysfunction as 
separate claims, it is unclear from the medical evidence of 
record that these manifestations are not part and parcel of 
the same disability.  Under VA regulations, separate 
disabilities arising from a single disease entity are to be 
rated separately.  See 38 C.F.R. § 4.25 (2008); see also 
Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the 
evaluation of the same disability under various diagnoses is 
to be avoided.  See 38 C.F.R. § 4.14 (2008); see also Fanning 
v. Brown, 4 Vet. App. 225 (1993).  Therefore the VA examiner 
should also offer an opinion as to whether the veteran has 
separate disabilities manifested by headaches and Eustachian 
tube dysfunction that have distinct symptomatology apart from 
the claimed sinusitis.  The RO in adjudicating these 
particular claims should take into account the principles 
found in Esteban.  

With regard to the left knee and right distal fibula claims, 
STRs include an entry dated in March 1993 indicating the 
veteran fractured her right distal fibula two years prior 
with no sequelae.  These records also show multiple 
complaints of left knee pain beginning in December 2000 and a 
diagnosis of patellofemoral pain syndrome.  At her retirement 
physical in March 2005, the examiner noted the veteran's 
history of left knee problems and right distal fibula with no 
sequelae.  Although she underwent an examination for VA 
purposes in April 2005, the veteran has challenged the 
adequacy of that VA examination, on the basis that there was 
no radiographic examination of either the left knee or the 
right distal fibula, and that the current record is 
inadequate to render a fully informed decision on the issues 
without the benefit of further medical evaluation.  

In this case, the veteran's 20-year history of active service 
along with treatment for the claimed disabilities throughout 
such service, her assertions of continued symptoms, and the 
absence of an adequate medical opinion, raise significant 
questions regarding the onset of, and presence of, any 
disability.  As such, an additional VA examination is needed 
to determine whether she indeed has the claimed disabling 
disabilities and, if so, whether they are related to service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the veteran 
additional VCAA notice with regard to her 
claims, such as providing her with 
updated notice of what evidence has been 
received and not received by VA, as well 
as who has the duty to request evidence, 
and what development must be undertaken 
by VA in accordance with applicable case 
law.  See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the veteran to provide any 
medical records, not already in the 
claims file, pertaining to post-service 
treatment or evaluation of her claimed 
sinusitis, headache, eustachian tube 
dysfunction, left knee and right distal 
fibula disorders, or to provide the 
identifying information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  
Document any attempts to obtain such 
records.  If the AMC/RO is unable to 
obtain any pertinent evidence identified 
by the veteran, so inform the veteran and 
request that she obtain and submit it.

3.  The veteran should also undergo an 
appropriate VA examination to determine 
the nature, extent, and etiology of any 
current sinusitis, headaches or 
eustachian tube dysfunction.  The claims 
folder must be made available to the 
examiner(s) for review of the case, and 
the examination report(s) should include 
discussion of the veteran's documented 
medical history and assertions.  A 
notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.  

a.  The examiner should discuss the 
nature and extent of any sinusitis, 
headaches and eustachian tube 
dysfunction.  If a separate headache 
disability or eustachian tube 
dysfunction are diagnosed, the 
examiner must identify and explain 
the elements supporting the 
diagnoses.  In so doing, the 
examiner must state whether the 
veteran has a primary headache 
disorder or eustachian tube 
dysfunction or whether either is 
part and parcel of a larger disease 
process, in this case sinusitis.

b.  The examiner should then address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least 
as likely as not (i.e., a 
probability of 50 percent), or 
unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of the 
claimed sinusitis, headaches or 
eustachian tube dysfunction 
developed while the veteran was in 
service from 1985 to 2005.  If any 
currently diagnosed disability 
cannot be regarded as having been 
incurred while the veteran was in 
service, the examiner should 
specifically indicate so.  

4.  The veteran should also undergo a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any 
current left knee disability, including 
patellofemoral pain syndrome and right 
distal fibula fracture residuals.  The 
claims folder must be made available to 
the examiner(s) for review of the case, 
and the examination report(s) should 
include discussion of the veteran's 
documented medical history and 
assertions.  A notation to the effect 
that this record review took place should 
be included in the report.  All tests 
indicated, to include but not necessarily 
limited to radiologic studies, are to be 
conducted and all findings should be 
reported in detail.  

a.  The examiner should discuss the 
nature and extent of any disability 
involving the left knee and/or right 
distal fibula, and then set forth 
the medical probability that any 
disability is traceable to any 
incidents, symptoms, or treatment 
the veteran experienced or 
manifested during service.  

b.  The examiner should specifically 
address whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 
percent), at least as likely as not 
(i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of 
less than 50 percent) that the 
clinical manifestations of a left 
knee disability or right distal 
fibula fracture residuals had their 
onset while the veteran was in 
service.  If any diagnosed left knee 
or right distal fibula disability 
cannot be regarded as having been 
incurred while the veteran was in 
service, the examiner should 
specifically indicate so.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefits sought on appeal remain denied, 
furnish the veteran and her 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


